Bbeese, J. (dissenting). The proof is positive that appellant resided with his family in Clarksville, Tennessee, from August, 1865, to March, 1866, when he returned to this State. At Clarksville he opened an office, and remained there so long as his professional prospects encouraged him. With all my desire to do so, I cannot say he was not a resident of Tennessee durring all that time. That State was his then fixed residence. Being a resident of Tennessee, it is impossible he could be a resident of this State at the same time. I therefore cannot concur in the opinion of the majority of the court.